Citation Nr: 0404759	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  99-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bronchitis (claimed 
as chest pain), including as due to an undiagnosed illness. 

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1986 to 
December 1986 and from February 1989 to February 1992, with 
service in the U.S. Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied the benefits 
sought on appeal.  In November 2000, the Board remanded these 
issues to the RO to afford the veteran a VA examination and 
further etiology opinions regarding the issue of entitlement 
to service connection for bronchitis (claimed as chest pain), 
and for the RO to consider additional evidence and issue a 
supplemental statement of the case on the issue of 
entitlement to service connection for a low back disability.  
That development has been completed to the extent possible, 
and the case was returned to the Board. 

In December 2001, the veteran entered a claim for increased 
rating (in excess of 10 percent) for his service-connected 
multiple lipoma of the arms, and an application to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  In a February 2003 rating decision, the RO 
denied an increased rating (in excess of 10 percent) for 
multiple lipoma of the arms and the application to reopen  
the claim for service connection for PTSD.  The veteran was 
notified of this decision by letter from the RO dated 
February 19, 2003.  As the record does not reflect that the 
veteran or his representative has entered a notice of 
disagreement with this decision to the RO, the issues of 
entitlement to an increased rating (in excess of 10 percent) 
for his service-connected multiple lipoma of the arms and 
whether new and material evidence has been received to reopen 
the claim of service connection for PTSD are not currently on 
appeal to the Board.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).

The Board also notes that, in a brief dated January 5, 2004, 
the veteran's representative listed as "question(s) at 
issue" multiple issues that the Board previously decided in 
its November 2000 decision.  A Board decision is final when 
it is issued.  See 38 U.S.C.A. § 7104(a), (b) (West 2002); 
38 C.F.R. § 20.1100(a) (2003).  It is unclear from the 
January 2004 "written brief presentation" if the 
representative erroneously used a previous letter that 
contained issues already finally decided by the Board or 
whether the representative somehow intended to request 
reopening of finally decided claims listed in the brief.  If 
the veteran, or the representative on his behalf, would like 
to enter claims to reopen any of the service connection 
issues finally decided by the November 2000 Board decision, 
he should enter a "specific claim in the form prescribed 
by" VA.  38 U.S.C.A. § 5101(a) (West 2002).   


REMAND

The record includes a private medical entry dated in July 
1988 reflecting the veteran's report of hospitalization in 
Brainerd while at Camp Ripley on June 26, 1988.  At a 
December 1988 enlistment examination, the veteran reported a 
history of having strained back muscles while lifting during 
National Guard training in the summer of 1988, and that he 
spent a half day in a hospital.  During active duty service 
in April 1989, the veteran reported a history of major muscle 
strain in June 1988, and that he wore a back brace for 2 and 
1/2 months.  In August 1990, the veteran reported a severe 
lumbosacral strain two years prior.  The record does not 
reflect that the National Guard medical records, including 
for the relevant period of June 1988, have been requested or 
made a part of the record.  These records are potentially 
important because the evidence of record includes a history 
of injury in June 1988 during National Guard training (active 
duty for training), as well as a reference to low back injury 
that did not occur during active duty service or active duty 
for training service.  For example, the February 2003 VA 
examiner recorded that the veteran had a significant back 
injury in 1988 when he was not in service," and a history of 
mechanical low back pain during the period of active duty 
service with no history of back injury in service.  

Notwithstanding the veteran's failure to report for VA 
examinations in April 2003, upon Remand the veteran will be 
afforded the opportunity to attend a VA orthopedic 
examination.  The Board notes that during the pendency of 
this claim the veteran failed to appear for a VA spine 
examination scheduled in April 2003.  The veteran is again 
advised that, if he fails to appear for a scheduled VA 
examination, in accordance with 38 C.F.R. § 3.655 (2003), for 
an original service connection claim, the Board will 
adjudicate the veteran's appeal on the basis of the evidence 
of record.  As the record includes unfavorable medical 
opinions, and does not include a favorable medical etiology 
opinion, if the veteran fails to appear for a scheduled VA 
compensation examination, a rating on the evidence of record 
could result in denial of the veteran's claim for service 
connection for a low back disability.

The RO should also ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)), to include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.	The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is 
required to substantiate the claims for service 
connection for bronchitis (claimed as chest pain), 
to include as due to an undiagnosed illness, and 
service connection for a low back disability, what 
evidence, if any, the veteran is to submit, and 
what evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

2.	The RO should attempt to obtain the veteran's 
National Guard medical records and records of 
hospitalization for the period from June 1988 and 
later, including any June 26, 1988 entry or record 
of hospitalization.  

3.	The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an orthopedic examination to determine 
the nature and etiology of any current low back or 
lumbar spine disorder that may be present.  Send 
the claims folder to the VA medical examiner for 
review of the relevant documents in the claims 
file.  

The VA orthopedic examiner is requested to do the 
following: 
A. Please examine the veteran to determine the 
nature and etiology of any low back or lumbar spine 
disorder, including (if found) lumbar strain, L5-S1 
disc herniation, or L4-L5 left-sided radiculopathy.  
Any and all indicated evaluations, studies, and 
tests deemed necessary by you should be conducted.  
You should review the relevant portions of the 
claims file in conjunction with the examination and 
indicate in writing that you have done so.  

B. Please offer medical opinions regarding the 
etiology of the any lumbar spine disorder.  Please 
provide a rationale for your opinions.  If you are 
unable to render any opinion, please indicate in 
writing the reason why you were unable to offer the 
opinion.  The orthopedic examiner should answer the 
following questions:  
	i) For any low back disability found on 
current examination, including lumbar strain, 
L5-S1 disc herniation, and L4-L5 left-sided 
radiculopathy, what is the most likely 
etiology?  
	ii) Is it at least as likely as not (a 50 
percent or more likelihood) that the veteran's 
lumbar strain, L5-S1 disc herniation, and L4-
L5 left-sided radiculopathy is etiologically 
related to a low back strain injury during 
National Guard active duty for training 
service in June 1988?  Please note and discuss 
the absence of symptoms or clinical findings 
in July 1988; denial of recurrent back pain 
and absence of clinical findings or diagnosis 
in December 1988; in-service complaints of low 
back pain and clinical findings without 
concurrent injury during active duty service 
from 1989 to 1992; and the absence of clinical 
findings or diagnoses regarding the low back 
for several years after separation from active 
duty service. 
	
4.	If any of the benefits sought on appeal remains 
denied, the appellant and his representative should 
be furnished a supplemental statement of the case 
and should be given the opportunity to respond 
thereto.  Thereafter, the case should be returned 
to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




